                       IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION

ADMIRAL INSURANCE COMPANY        )
                                 )
      Petitioner,                )
                                 )
v.                               )                  Case No. CV418-29
                                 )
CENTER CONTRACTING COMPANY )
OF CENTRAL FLORIDA, LLC,         )
CONTRAVEST MANAGEMENT            )
COMPANY, TERESSA BLONDELL,       )
ALVIN BLONDELL, RAM PARTNERS, )
LLC, and RICHEY INDUSTRIES, INC. )
                                 )
      Respondents.               )

                                               ORDER

       Pending before the Court is the Parties’ Joint Motion for Clarification. The parties

previously requested and received a stay of all proceedings for 90 days. (Docs. 48 and 50).

Apparently confused about what a stay means, the parties have now asked for clarification. To be

clear, all proceedings in this matter are stayed for ninety (90) days from the Court’s Order dated

May 20, 2019. (Doc. 50). Thus, all remaining dates contained in the Court’s Scheduling Order

(doc. 43) are extended for ninety (90) days.

       So ORDERED this 18th day of June, 2019.
